Citation Nr: 1047749	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-26 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for multiple 
sclerosis (MS) and whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	By an unappealed November 1998 rating decision, the RO denied 
the Veteran's claim for MS because the evidence did not show that 
it was incurred in service or was caused by service.  

3.	Evidence received subsequent to the November 1998 RO decision 
is evidence not previously submitted to the RO, related to an 
unestablished fact necessary to substantiate the claim and 
presented a reasonable possibility of substantiating the claim.

4.	The competent medical evidence does not demonstrate that MS 
was incurred in or aggravated by active service or manifested to 
a compensable degree within seven years following separation from 
service.


CONCLUSIONS OF LAW

1.	The November 1998 RO decision is final.  38 U.S.C.A. § 4005(c) 
(West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  

2.	New and material evidence has been submitted and the claim of 
entitlement to service connection for MS is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.	MS was not incurred in or aggravated by service; nor may it be 
presumed to be incurred therein. 38 U.S.C.A. §§ 1110, 1111, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the Veteran sought to reopen his claim for service 
connection for MS.  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, a 
notice letter provided to the appellant in January 2007 included 
the criteria for reopening the previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Consequently, 
the Board finds that adequate notice has been provided.  
Furthermore, the Board is reopening the Veteran's claim.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist regarding the request to reopen, such error was 
harmless and will not be further discussed.  

Regarding the claim for service connection, the January 2007 
letter also addressed the notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  This 
letter also included the notice provision pertaining to how VA 
assigns disability ratings and effective dates as set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the 
Board concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  A 
VA opinion with respect to the issue on appeal was obtained in 
July 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the Veteran's service and post-
service VA medical records.  It considered all of the pertinent 
evidence of record, the lay statements, and provided an 
explanation for the opinion.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service connection 
for MS.  This claim is based upon the same factual basis as his 
previous claim, which was last denied in a November 1998 rating 
decision that became final.  As such, it is appropriate for the 
Board to consider this claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for MS was 
denied by the RO in November 1998 because the evidence did not 
show that is was incurred in service or was caused by service.  
The Veteran did not appeal this decision and the decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  

Although the RO reopened the Veteran's claim to entitlement to 
service connection for MS, such a determination, is not binding 
on the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim. Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening 
is unlawful when new and material evidence has not been 
submitted).  Because the November 1998 RO decision is the last 
final disallowance with regard to the Veteran's claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, as in 
this case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In November 1998, the RO reviewed the service treatment records 
and private medical records dated in 1996 and 1998.  The service 
treatment records did not show a diagnosis of MS or complaints or 
symptoms that could be contributed to MS.  The private treatment 
records revealed a possible diagnosis of MS in 1996 and lab 
results showing supportive evidence of MS in 1998.  

Since the November 1998 RO decision, additional VA and private 
treatment records were submitted which showed a diagnosis of and 
treatment for MS.  The Veteran also submitted lay statements 
describing complaints by the Veteran of his legs falling asleep, 
a sensation of pins and needles in his legs, cramps in his legs 
and sweaty hands in the 7 years after he was discharged from 
service.  

Assuming that the lay statements are credible, the Board finds 
that they are new and material.  They are new as they have not 
been previously submitted to agency decision makers.  They are 
also material as they relate to the etiology of the Veteran's 
symptoms of MS within the presumptive period of 7 years after 
service which was an unestablished fact necessary to substantiate 
the claim in November 1998.  The statements are neither 
cumulative or redundant of the evidence of record in November 
1998.  Further, as they provide a potential manifestation of MS 
during the presumptive period, they raise a reasonable 
possibility of substantiating the claim for service connection.  

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claim for service connection for MS 
is reopened and the Board will proceed to evaluate the merits of 
the claim on the basis of all evidence of record.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received preliminarily 
to addressing merits).

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service incurrence will be presumed for multiple sclerosis if 
manifest to a degree of 10 percent or more within seven years 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

In this case, the Veteran's service treatment records are 
negative for any diagnosis, complaint, or abnormal finding 
suggestive of MS.  

Private medical records first show a possible diagnosis of MS in 
1996.  This diagnosis was confirmed in subsequent medical records 
in 1998 with a spinal tap and MRI.  

VA treatment records show that in a November 2004 treatment note, 
the Veteran reported that he was diagnosed with MS 6-7 years ago.  
In a July 2005 VA neurology consult, the Veteran reported that he 
was diagnosed in 1997 and had symptoms of MS since 1994.  Another 
VA neurology consult in July 2007 shows that the Veteran reported 
symptoms of MS since 1978 with a final diagnosis in 1997.  The 
remaining treatment notes show current treatment for MS.  

Lay statements submitted in December 2006 and November 2007 
described the Veteran's complaints within 7 years after service.  
The December 2006 statements provide that the Veteran had 
complaints of his legs falling asleep, the feeling of pins and 
needles in his legs and muscle spasms in his legs.  They also 
indicated that the Veteran had sweaty hands.  The Veteran 
indicated that he had pain in his legs and it would be difficult 
to walk.  The Veteran indicated that he did not seek medical 
treatment for these symptoms as they would resolve within a day 
or so.  The statement submitted in November 2007 indicated that 
the Veteran reported numbness in his feet, legs and hands since 
service.  

A VA opinion regarding the etiology of MS was obtained in July 
2008.  The examiner reviewed the claims folder including the lay 
statements.  The examiner noted the VA neurology consult in 2005 
when the Veteran reported that his symptoms began in 1994.  The 
examiner also noted the discrepancy between the Veteran's reports 
of onset of symptoms in 1978 as reported in the July 2007 VA 
neurology consult after his service connection claim was 
reopened.  The examiner noted that the Veteran was discharged in 
1971 and there were no service treatment records documenting 
symptoms of MS during service.  The examiner found that the 
Veteran was not treated for any symptoms consistent with MS until 
1998 when he presented with optic neuritis.  Based on the 
foregoing, the VA examiner concluded that it was less likely than 
not that MS first manifested in 1978.  

Upon careful consideration of the record, the Board has 
determined that service connection is not warranted for MS.  In 
this regard, the Board observes that there is no objective 
evidence showing such disability in service or in the presumptive 
period following discharge.  Rather, symptoms suggestive of MS 
are not indicated in the record until 1998, many years following 
the Veteran's separation from service.

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record demonstrates a 
current diagnosis of MS it does not contain competent evidence 
which relates any such diagnosis to service.  The Board finds 
that the absence of any complaints or treatment for any symptoms 
suggestive of MS in service and for many years following 
discharge is highly probative of the question of service 
incurrence.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service resulting 
in any chronic or persistent disability).  

The Board has considered the lay statements of the Veteran and 
other the lay statements submitted on the Veteran's behalf 
indicating  that symptoms of MS began within 7 years after 
service.  In this regard, the Veteran is competent to report his 
symptoms and when they occur.  See Charles v. Principi, 16 Vet. 
App. 370, 374- 75 (2002).  Moreover, although the lay persons are 
competent to describe any such symptomatology, they are not 
competent to provide a probative opinion concerning the 
appropriate diagnosis of the underlying conditions causing such 
complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

While the Board acknowledges that lay testimony could, in certain 
circumstances, constitute competent nexus evidence, in the 
instant case, the Board finds that the question regarding the 
potential relationship between the symptoms the Veteran described 
and the current diagnosis to be complex in nature.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).  As such, the Board finds the Veteran's 
statements regarding a nexus between his diagnosis of MS and the 
symptoms experienced within the presumptive period to be of 
little probative value as he is not competent to opine on such a 
complex medical question.  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Furthermore, the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
In this case, the lay statements attempt to establish continuity 
of the Veteran's symptoms since within 7 years after service to 
the present day.  However, competent lay testimony may be 
rejected only if it is found to be mistaken or otherwise deemed 
not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  
Additionally, lay evidence cannot be deemed not credible solely 
due to the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337. 

In this case, however, the lay statements concerning the onset of 
symptoms of MS are contradicted by the remaining evidence of 
record.  The Veteran's own statements regarding onset of symptoms 
are inconsistent.  Prior to the reopening of his case, the 
Veteran reported the earliest date of onset as 1994.  Then in 
2007, the Veteran reported that the onset of symptoms was in 
1978.  The Board finds that the inconsistency in the Veteran's 
statements weigh against their credibility.  The Board also notes 
that at the time of the July 2005 statement that symptoms began 
in 1994, there was no reason for the Veteran to be less than 
forthright with the VA physician as they were made for the 
purpose of medical treatment.  For these reasons, the Board finds 
the Veteran's assertions, as well as the lay statement submitted 
on the Veteran's behalf, that his symptoms began in 1978 not 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the testimony).

In summary, the Board has considered the record and the lay 
assertions and finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for MS.  
Consequently, the doctrine of reasonable doubt is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Having presented new and material evidence, the Veteran's claim 
of service connection for MS is reopened.

Service connection for MS is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


